Citation Nr: 0331366	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date of May 10, 1999, rather than 
August 27, 2001, for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He was a prisoner of war from December 1943 
to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

The evidence is in equipoise as to whether the veteran's 
application for compensation benefits, received by the RO on 
May 10, 1999, constituted an informal claim for a TDIU.


CONCLUSION OF LAW

The criteria for an effective date of May 10, 1999, for a 
TDIU, are met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 
2002);  38 C.F.R. §§ 3.102, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's requested earlier effective 
date of May 10, 1999, for his TDIU.  Therefore, no further 
development is needed.

Factual Analysis

The veteran is currently assigned a TDIU, effective August 
27, 2001, the date of his formal claim for a TDIU.  He seeks 
an effective date of May 10, 1999, the date of his original 
claim for compensation, which resulted in a disability rating 
sufficient to meet the schedular criteria for a TDIU 
effective May 10, 1999.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

With regard to TDIU, the Court of Appeals for Veterans Claims 
(Court) has determined that a TDIU claim is "merely an 
alternate way to obtain a total disability rating without 
being rated 100 percent disabled under the rating schedule."  
Norris v. West, 12 Vet. App. 413, 421 (1999).  Any evidence 
in the claims file or under VA control (see Bell v. 
Derwinski, 2 Vet. App. 611 (1992)) submitted subsequent to an 
original increased rating claim that indicates that there is 
"current service-connected unemployability" requires 
adjudication of the "reasonably raised" claim for a TDIU.  
Norris v. West, 12 Vet. App. 413, 421 (1999). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) further expanded on the concept of when an 
informal claim for TDIU has been submitted in Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  In Roberson, the 
Federal Circuit held that once a veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and submits "evidence of unemployability," the 
requirement of 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" is met and the VA must 
consider whether the veteran is entitled to TDIU.  See also 
VAOGCPREC 12-2001 (July 6, 2001) (addressing the Roberson 
decision and its implication for VA adjudication).

To be sure, the case law pertaining to when an informal claim 
for a TDIU is raised does not constitute a bright-line 
doctrine, but rather leaves many questions unanswered and is 
one of judgment based on the very specific facts of each 
case.  Perhaps the most salient aspect of the case law is 
that the failure to consider any fact relevant to determining 
whether an informal claim for a TDIU has been raised 
constitutes legal error.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The veteran's representative has submitted as evidence a 
draft rating decision, dated in September 2001, but never 
promulgated, in which the veteran's claim for a TDIU was 
granted effective May 10, 1999, pursuant to Norris v. West.  
The representative submitted this evidence to show that this 
is a case in which reasonable minds may disagree, a case in 
which reasonable doubt may appropriately be resolved in favor 
of the veteran.  The Board finds this evidence probative on 
the point of whether this is a case whose facts may warrant 
application of the benefit of the doubt rule.  This evidence 
shows that at least one VA adjudicator did find upon review 
of the record that an informal claim for a TDIU was raised 
prior to receiving the formal claim for a TDIU.

Also of importance in this case, there is no evidence in the 
claims file that the veteran was provided the types of notice 
traditionally provided by VA, or as required by the VCAA 
effective in November 2000.  For all but one of his many 
service connection claims, he was not informed prior to 
adjudication of the types of evidence that would substantiate 
his claims or of the allocation of burdens between him and VA 
in developing the claims.  Nor is it the result of the 
veteran's actions that, although all pertinent evidence in 
the claims file had been received by the end of June 1999, 
his claims were not sufficiently adjudicated to reflect that 
he met the schedular criteria for a TDIU, effective May 10, 
1999, until August 2000.  An adjudicator is left to consider 
the possibility, if not probability, that the veteran would 
have more clearly expressed a claim for entitlement to a TDIU 
prior to the date of his formal claim for a TDIU, received in 
August 2001, had he received more prompt adjudication and the 
full notice and assistance to which he was entitled.  In a 
case such as this one, where a past adjudicative event such 
as the date of claim is at issue, the negative impact on a 
claimant resulting from such adjudicative shortcomings will 
not be rectified by any further notice or development.  
Moreover, the RO's finding of an effective date only as of 
the date of the formal claim for a TDIU in August 2001, but 
based on the medical evidence that was in the claims file as 
of June 1999, is incongruous insofar as the evidence of 
record as of June 1999 was found to be sufficient to warrant 
a TDIU, yet an informal claim for a TDIU was not found to be 
raised at that time.

Further, it is at least arguable that the veteran's 
application for compensation benefits, received by the RO on 
May 10, 1999, including claims for residuals of cold injuries 
of both feet, gastrointestinal disability, psychiatric 
disability, and bilateral hearing loss, among other 
disabilities, and indicating no recent employment, was 
sufficient to infer a reasonable possibility that the veteran 
was unemployable due to the claimed disabilities.  This 
concern is heightened because the results of several VA 
compensation examinations conducted over the course of the 
following month were found by the RO adjudicators to be 
sufficient to substantiate most of the veteran's claims for 
service connection and resulted in a disability rating 
meeting the schedular criteria for a TDIU, and VA was 
informed by history taken at a VA psychiatric examination 
that the veteran had been employed in factories all of his 
life.  Thus, one could reasonably have concluded at that time 
that the veteran experienced a high level of service-
connected disability and did not have the advanced education 
or training that might otherwise assist him in overcoming his 
disabilities in order to find employment.

Balanced against the foregoing is the fact that there is no 
clear expression of intent to apply for a TDIU prior to 
August 2001.  However, a clear expression of intent to apply 
is not always required for a claim for a TDIU to be inferred.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Norris 
v. West, 12 Vet. App. 413, 421 (1999).
 
In sum, the evidence is in equipoise as to whether the 
veteran's application for compensation benefits, received by 
the RO on May 10, 1999, was sufficient to constitute an 
informal claim for a TDIU.  There is an approximate balance 
of positive and negative evidence on the issue, with no 
avenue of development likely to resolve the claim.  In light 
of the foregoing, an effective date of May 10, 1999, for a 
TDIU is warranted.


ORDER

An effective date of May 10, 1999, for a TDIU is granted, 
subject to the provisions governing the payment of monetary 
benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



